DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-15 of U.S. Patent No. 10/978, 445 (see the table below). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to an ESD protection circuit comprises a first voltage divider, a second voltage divider, a first trigger circuit, a second trigger circuit, a first discharge component, and a second discharge component. 
17/219,483
USPN 10,978,445
Claims 
Claims 
1
8
2
9
3
10
4
11
5
12
6
13
7
14
8
15
9
8,14
10
9
11
10
12
11
13
14
14
8, 15
15
9
16
10
17
11
18
8,12
19
13
20
15




Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,“ the first source/drain and the second source/drain of the third GaN based transistor are coupled to the first terminal of the first trigger circuit and the gate of the third GaN based transistor is coupled to the second terminal of the first trigger circuit
in claim 9, and the same as in claim 13” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3, 5-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kato et al (USPN 2015/0229125).
	Regarding claim 1, Lin discloses an ESD protection circuit (figure 2), coupled between a first reference terminal (a terminal 1) and a second reference terminal (a terminal 2), the electrostatic discharge protection circuit comprising:
a first voltage divider (61);
a second voltage divider (31);
a first trigger circuit (62), comprising a first terminal and a second terminal, wherein the first terminal is coupled to the first reference terminal (1), the second terminal is coupled to the second reference terminal via the first voltage divider;
 second trigger circuit (32), comprising a first terminal and a second terminal, wherein the first terminal is coupled to the second reference terminal (2), the second terminal is coupled to the first reference terminal via the second voltage divider, and the second trigger circuit and the first trigger circuit are in parallel connection (see figure 2);
a first discharge component (81), comprising a gate, a first source/drain and a second source/drain, wherein the gate is coupled between the first trigger circuit and the first voltage divider, wherein the first discharge component has a threshold voltage, and when a voltage of the gate of the first discharge component is higher than a voltage of the first source/drain or the second source/drain and a difference therebetween exceeds the threshold voltage of the first discharge component, the first discharge component conducts; and
a second discharge component (51), comprising a gate, a first source/drain and a second source/drain, wherein the gate is coupled between the second trigger circuit and the second voltage divider, and the first discharge component and the second are in series connection (see figure 2).
Regarding claim 2, Kato discloses wherein the first source/drain of the first discharge component (81) is coupled to the first reference terminal (1), the first source/drain of the second discharge component (51) is coupled to the second reference terminal (2), and the second source/drain of the first discharge component is coupled to the second source/drain of the second discharge component.
Regarding claim 3, Kato discloses wherein the first voltage divider comprises a first resistor (61), and the second voltage divider comprises a second resistor (31).
Regarding claim 5, Kato discloses wherein the first trigger circuit has a threshold voltage (a voltage threshold of the capacitor 62), and when a voltage of the first terminal (the terminal 1) of the first trigger circuit is higher than a voltage of the second terminal  (the terminal 2) and a difference therebetween exceeds the threshold voltage of the first trigger circuit, the first trigger circuit conducts, and the threshold voltage of the first trigger circuit is greater than the threshold voltage of the first discharge component (81) (see par. 0021-0022).
Regarding claim 6, KATO discloses wherein the second trigger circuit (32) has a threshold voltage, when a voltage of the first terminal of the second trigger circuit is higher than a voltage of the second terminal and a difference therebetween exceeds the threshold voltage of the second trigger circuit (when  an ESD surge is applied to the terminal 1, the charged voltage of the capacitor 32 exceeds and begin to conducts and  the transistor 51 is turned on), the second trigger circuit conducts; and the second discharge component (51) has a threshold voltage, and when a voltage of the gate of the second discharge component is higher than a voltage of the first source/drain or the second source/drain and a difference therebetween exceeds the threshold voltage of the second discharge component, the second discharge component conducts, and the threshold voltage of the second trigger circuit is greater than the threshold voltage of the second discharge component (e.g. see par. 0020, 0023).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 4, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al in view of Lin et al (USPN 2018/0026029).
Regarding claim 4, Kato discloses the first and second discharge components (51, 81), but does not explicitly disclose the first and second discharge components as claimed.
Lin discloses an ESD protection circuit comprises first and second discharge components (108, 308) are GaN based transistors (e.g. see par. 0017, 0021).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second discharge components of Kato to incorporate GaN based transistor  as disclosed by Lin because the GaN transistor responds faster to an excess voltage spike. Thus, improving an ESD protection.
Regarding claim 14, Kato discloses an ESD protection circuit (figure 2), coupled between a first reference terminal (1) and a second reference terminal (2), the electrostatic discharge protection circuit comprising:

a first voltage divider (a first resistor 61)
a second voltage divider (a second resistor 31);
a first trigger circuit (62), comprising a first terminal and a second terminal, wherein the first terminal is coupled to the first reference terminal (1), the second terminal is coupled to the second reference terminal (2)  via the first voltage divider,
a second trigger circuit (32), comprising a first terminal and a second terminal, wherein the first terminal is coupled to the second reference terminal, the second terminal is coupled to the first reference terminal via the second voltage divider, and the second trigger circuit and the first trigger circuit are in parallel connection (see figure 2);
a first discharge component (81), comprising a gate, a first source/drain and a second source/drain, wherein the gate is coupled between the first trigger circuit and the first voltage divider, and
a second discharge component (51), comprising a gate, a first source/drain and a second source/drain, wherein the gate is coupled between the second trigger circuit and the second voltage divider, and the first discharge component and the second are in series connection.
Kato does not disclose the first trigger circuit as claimed.	
Lin discloses an ESD protection circuit (see figure 3) comprises a  first trigger circuit comprises a plurality of GaN based transistors (104), wherein each GaN based transistor comprises  source, a drain and a gate, and the source of each GaN based transistor is coupled to the gate, and the plurality of GaN based transistors are in series connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first trigger circuit Kato to incorporate GaN based transistors as disclosed by Lin  because the GaN transistor responds faster to an excess voltage spike. Thus, improving an ESD protection.
Regarding claim 15, Kato discloses wherein the first source/drain of the first discharge component (81) is coupled to the first reference terminal (1), the first source/drain of the second discharge component (51) is coupled to the second reference terminal (2), and the second source/drain of the first discharge component is coupled to the second source/drain of the second discharge component.
Regarding claim 16, Kato discloses wherein the first voltage divider comprises a first resistor (61), and the second voltage divider comprises a second resistor (31).


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836